           Case 3:18-cv-01001-GAG-MEL Document 40 Filed 10/09/18 Page 1 of 1



 1                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 2

 3
      TERESA ILLAN-ASENSI
 4    Plaintiff,

 5
      v.
                                                        CIVIL NO. 18-1001 (GAG)
 6
      CARIBBEAN ISLAND STORES, LLC
 7    (D/B/A FALAS),

 8    Defendant.

 9

10

11                                   JUDGMENT STAYING CASE
12          Pursuant to the court’s order issued on this date (Docket No. 39), judgment is hereby
13   entered STAYING the instant case pending bankruptcy proceedings. This case will remain
14   administratively closed and may be reopened upon motion following the conclusion of bankruptcy
15   proceedings.
16          SO ORDERED.
17          In San Juan, Puerto Rico this 9th day of October, 2018.
18                                                              s/ Gustavo A. Gelpí
                                                               GUSTAVO A. GELPI
19
                                                             United States District Judge
20

21

22

23

24
